DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed June 15, 2021 has been entered. Claims 1, 2, 7-14, and 16-20 are pending in the application. 
Applicant's arguments in the Remarks, dated June 15, 2021, on pages 8-11 under the heading “Claim Rejections under 35 U.S.C. §103,” have been fully considered but they are not persuasive. 
The applicant argues, especially on page 9, that You et al. (“CarSafe app: Alerting Drowsy and Distracted Drivers Using Dual Cameras on Smartphones,” Proceeding of the 11th Annual International Conference on Mobile Systems, Applications, and Services (June 2013): 13–26, https://doi.org/10.1145/2462456.2465428) fails to teach eye-tracking and an eye-tracking sensor. Eye-tracking and an eye-tracking sensor is strongly suggested by You, yet Sicconi is now relied on to teach these limitations and others. 
The amendments rely heavily on teaching average times. This is taught in several pieces of prior art, include the art cited in the rejections, and cited in the Conclusion. 
Due to applicant amendments the grounds for rejection have changed. Please see rejections below.

Claim Rejections - 35 US C § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 2, 7, 8, 12-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sicconi et al. (US2019/0213429 A1) in view of Haley et al. (US2015/0054934 A1) in further view of Jiang (U.S. Pat. Provisional Application No. 62/757,744), filed November 8, 2018.

Regarding claim 1, Sicconi teaches:
A method of carrying out a remedial action based on monitoring driver attention of a vehicle driver, wherein the method comprises the steps of: 
obtaining driver attention sensor data from one or more driver attention sensors that are installed on the vehicle as onboard vehicle sensors, comprising an eye-tracking sensor used to track eye movement to determine whether the vehicle driver's eyes are focused on a road in front of the vehicle (see Sicconi, Fig. 5, for the “Near-IR Camera” that tracks “Eye-gaze direction”. See also paragraph 0116 for using thresholds for “times for eyes taking away from watching the road” to determine a model for decision making in the system. See Fig. 10 and paragraph 0063 for a “driver attention modeling unit 1015 that analyzes features 1008 (e.g. closed eyes, yawning, eyes pointed away from road) extracted from video feed from a driver facing camera 1001.”); 
detecting driver inattention events based on the obtained driver attention sensor data, comprising driver inattention events demarcated by driver inattention start events and driver inattention end events, wherein the driver inattention start events comprise determining the driver's eyes are directed away from the road in front of the vehicle based upon the tracked eye movement and the driver inattention end events comprise determining the driver's eyes are directed back to the road in front of the vehicle based upon the tracked eye movement (see Sicconi, paragraph 0068 for “Inattention events-triggered data is recorded in a Driving Data Record, and analyzed over a time series to produce statistics in form of a Driver Risk Profile 1033.” See also paragraph 0116 for using thresholds for “times for eyes taking away from watching the road” to determine a model for decision making in the system.); 
mapping the driver inattention metrics to a plurality of hierarchical inattention levels to determine at least one driver inattention level (see Sicconi, paragraph 0064 for various inattention levels); 
based on the determined at least one driver inattention level, determining one or more remedial actions to be carried out (see Sicconi, paragraph 0064 for generating various alerts if the inattention level is insufficient.).
Yet Sicconi does not appear to explicitly further teach:
A method of carrying out a remedial action based on monitoring driver attention of a vehicle driver, wherein the method comprises the step of: 
determining driver inattention metrics based on the obtained driver attention sensor data and in response to the detected driver inattention events, the driver inattention metrics comprising an average length of the driver inattention events and a count of the driver inattention events; and 
carrying out the one or more remedial actions, wherein, when at least one of the one or more remedial actions is carried out, in-vehicle entertainment that is provided by one or more vehicle-user interfaces of the vehicle is restricted or prevented.  
However, Haley teaches:
determining driver inattention metrics based on the obtained driver attention sensor data and in response to the detected driver inattention events, the driver inattention metrics comprising an average length of the driver inattention events and a count of the driver inattention events (see Haley, paragraph 0058);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sicconi, to add the additional features of determining driver inattention metrics based on the obtained driver attention sensor data and in response to the detected driver inattention events, the driver inattention metrics comprising an average length of the driver inattention events and a count of the driver inattention events, as taught by Haley. The motivation for doing so would be to reduce driving risk, as recognized by Haley (see paragraph 0004). 
Yet Sicconi and Haley do not appear to further teach:

carrying out the one or more remedial actions, wherein, when at least one of the one or more remedial actions is carried out, in-vehicle entertainment that is provided by one or more vehicle-user interfaces of the vehicle is restricted or prevented.  
However, Jiang teaches:
A method of carrying out a remedial action based on monitoring driver attention of a vehicle driver, wherein the method comprises the step of: 
carrying out the one or more remedial actions, wherein, when at least one of the one or more remedial actions is carried out, in-vehicle entertainment that is provided by one or more vehicle-user interfaces of the vehicle is restricted or prevented (see Jiang, page 7, first full paragraph, for a system that uses a camera attached to a processor that tracks the “gaze or the head posse of the driver…to determine the distraction level…When the processing unit 116 determines that the driver is distracted or tired, the display device 112 displays a warning sign on the screen or the infotainment system is turned off.”).  
This combination is especially obvious because Haley at least strongly teaches toward the teaching of Jiang in Haley, at least paragraphs 0059.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sicconi and Haley, to add the additional features of carrying out the one or more remedial actions, see page 1, second full paragraph). 
These conclusions of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 2, Sicconi, Haley, and Jiang teach the method of claim 1. 
Sicconi further teaches:
A method wherein the one or more driver attention sensors include 
a driver-facing camera (see Sicconi, Fig. 5, for the “Near-IR Camera” that tracks “Eye-gaze direction”. This is the “Driver facing camera 1001” in Fig. 10.), 
a steering wheel touch sensor (see paragraph 0062), and/or 
a steering wheel torque sensor.  

Regarding claim 7, Sicconi, Haley, and Jiang teach the method of claim 1. 
Yet Sicconi does not further teach:
A method wherein 
the one or more remedial actions are those of a first remedial action set when the average length of the driver inattention events exceeds a first driver inattention event length threshold (see Haley, paragraph 0058-0059) and/or 
when the counts of the driver inattention 
However, Haley teaches:
A method wherein 
the one or more remedial actions are those of a first remedial action set when the average length of the driver inattention events exceeds a first driver inattention event length threshold (see Haley, paragraph 0058-0059) and/or 
when the counts of the driver inattention 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sicconi, Haley, and Jiang, to add the additional features of the one or more remedial actions are those of a first remedial action set when the average length of the driver inattention events exceeds a first driver inattention event length threshold, as taught by Haley. The motivation for doing so would be to reduce driving risk, as recognized by Haley (see paragraph 0004). 
This combination would be especially obvious because Jiang teaches on page 7, first full paragraph, that when a system determines that “the driver is distracted…the infotainment system is turned off.” The display can also be turned off. 
KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 8, Sicconi, Haley, and Jiang teach the method of claim 7. 
Yet Sicconi does not further teach:
A method wherein 
the one or more remedial actions are those of a second remedial action set when the see Sicconi, paragraph 0037, for a system that “uses machine vision to analyze…eye gaze…to flag possible distraction and unsafe conditions.” See paragraph 0116 for determining “times for eyes” being “away from watching the road.” See paragraph 0117 for using eye gaze data to build “statistical models” about the driver’s behavior. See paragraph 0064 for determining based on this data what the “attention level” is and what to do about it. “If the attention level is normal 1022, limited (e.g. green light—1030) information is conveyed 1025 to avoid distracting the driver.” In other words, if the driver is paying attention to driving then perhaps only a green light will be on. But: “If the attention level is marginal 1023, acoustic feedback is added to the lights 1031 to call driver's attention 1026.” Finally, “If attention is insufficient 1029 a pattern of audible and visual alerts 1032 are produced using an alarm driver alert 1027, escalating if the condition persists.” The thresholds for determining the normal, marginal, and insufficient attention levels discussed in paragraphs 0064 are determined based on eye gaze. See also paragraph 0116 for using thresholds for “times for eyes taking away from watching the road” to determine a model for decision making in the system.) and/or 
when the counts of the driver inattention events exceeds a second driver inattention event count threshold, wherein the first remedial action set includes at least one remedial action that is different than at least one remedial action of the second remedial action set.  
Yet Sicconi does not appear to explicitly further teach: 
A method wherein 
the one or more remedial actions are those of a second remedial action set when the average length of the driver inattention events exceeds a second driver inattention event length threshold; and/or 
when the counts of the driver inattention events exceeds a second driver inattention event count threshold, wherein the first remedial action set includes at least one remedial action that is different than at least one remedial action of the second remedial action set.  
However, Haley teaches: 
A method wherein 
the one or more remedial actions are those of a second remedial action set when the average length of the driver inattention events exceeds a second driver inattention event length threshold (see Haley paragraph 0058 and 0059); and/or 
when the counts of the driver inattention events exceeds a second driver inattention event count threshold, wherein the first remedial action set includes at least one remedial action that is different than at least one remedial action of the second remedial action set.  
In summary, Sicconi teaches gathering statistical data on the amount of time the driver’s gaze is not on the road. Sicconi also teaches various levels of inattentiveness based on this data and various levels of intervention to counter the inattentiveness. Yet Sicconi does not go into the specific detail of exactly how the amounts of time that the driver’s eyes are not on the road is analyzed. Yet Haley teaches that the amounts of time the driver’s eyes are not on the road is averaged.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sicconi, Haley, and Jiang, to add the additional features of the one or more remedial actions are those of a second remedial action set when the average length of the driver inattention events exceeds a second driver inattention event length threshold, as taught by Haley. The motivation for doing so would be to reduce driving risk, as recognized by Haley (see paragraph 0004). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Regarding claim 12, Sicconi, Haley, and Jiang teach the method of claim 1. 
Sicconi further teaches: 
A method wherein the method further comprises 
generating a driver attention report based on the driver inattention metrics (see paragraph 0068 for “driving performance reports”) and 
presenting the driver attention report to one or more vehicle users (see paragraph 0068 for uploading the report to fleet managers and insurance carriers.).  

Regarding claim 13, Sicconi, Haley, and Jiang teach the method of claim 1. 
Sicconi further teaches: 
A method further comprising 
obtaining onboard sensor data from an onboard vehicle sensor other than the driver attention sensors (see Fig. 10 for the various sensors 1002-1007 that feed into the driver attention model or the driver risk model and ultimately into the decision engine 1020.), and 
using the onboard sensor data in determining the one or more remedial actions to be carried out (see paragraph 0063-0064 for these various sensors working together to determine the attention level and the associated remedial action.)  

A method of carrying out a remedial action based on monitoring driver attention of a vehicle driver, wherein the method comprises the steps of: 
obtaining driver attention sensor data from one or more driver attention sensors that are installed on the vehicle as onboard vehicle sensors, comprising an eye-tracking sensor used to track eye movement to determine whether the vehicle driver's eyes are focused on a road in front of the vehicle (see Sicconi, Fig. 5, for the “Near-IR Camera” that tracks “Eye-gaze direction”. See also paragraph 0116 for using thresholds for “times for eyes taking away from watching the road” to determine a model for decision making in the system. See Fig. 10 and paragraph 0063 for a “driver attention modeling unit 1015 that analyzes features 1008 (e.g. closed eyes, yawning, eyes pointed away from road) extracted from video feed from a driver facing camera 1001.”);  
detecting driver inattention events based on the obtained driver attention sensor data, comprising driver inattention events demarcated by driver inattention start events and driver inattention end events, wherein the driver inattention start events comprise determining the driver's eyes are directed away from the road in front of the vehicle based upon the tracked eye movement and the driver inattention end events comprise determining the driver's eyes are directed back to the road in front of the vehicle based upon the tracked eye movement (see Sicconi, paragraph 0068 for “Inattention events-triggered data is recorded in a Driving Data Record, and analyzed over a time series to produce statistics in form of a Driver Risk Profile 1033.” See also paragraph 0116 for using thresholds for “times for eyes taking away from watching the road” to determine a model for decision making in the system.); 
determining driver inattention metrics based on the obtained driver attention sensor data and in response to the detected driver inattention events (see Sicconi, paragraph 0064); 4Docket No. P047663-US-NP 
based on the driver inattention metrics, determining at least one driver inattention level from a plurality hierarchical inattention levels (see Sicconi, paragraph 0064 for generating various alerts if the inattention level is insufficient.); 
determining one or more remedial actions based on the determined at least one driver inattention level. 
Yet Sicconi does not appear to explicitly further teach:
A method of carrying out a remedial action based on monitoring driver attention of a vehicle driver, wherein the method comprises the steps of: 
determining driver inattention metrics based on the obtained driver attention sensor data and in response to the detected driver inattention events, the driver inattention metrics comprising an average length of the detected driver inattention events; 4Docket No. P047663-US-NP 
carrying out the one or more remedial actions based on the determined at least one driver inattention level, wherein, when at least one of the one or more remedial actions is carried out, functionality of an in-vehicle entertainment application is disabled or restricted.
Yet Haley teaches:

determining driver inattention metrics based on the obtained driver attention sensor data and in response to the detected driver inattention events, the driver inattention metrics comprising an average length of the detected driver inattention events (see Haley, paragraph 0058); 4Docket No. P047663-US-NP 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sicconi, to add the additional features of determining driver inattention metrics based on the obtained driver attention sensor data and in response to the detected driver inattention events, the driver inattention metrics comprising an average length of the detected driver inattention events, as taught by Haley. The motivation for doing so would be to reduce driving risk, as recognized by Haley (see paragraph 0004). 
And Jiang teaches:
A method of carrying out a remedial action based on monitoring driver attention of a vehicle driver, wherein the method comprises the steps of: 
carrying out the one or more remedial actions based on the determined at least one driver inattention level, wherein, when at least one of the one or more remedial actions is carried out, functionality of an in-vehicle entertainment application is disabled or restricted (see Jiang, page 7, first full paragraph, for a system that uses a camera attached to a processor that tracks the “gaze or the head posse of the driver…to determine the distraction level…When the processing unit 116 determines that the driver is distracted or tired, the display device 112 displays a warning sign on the screen or the infotainment system is turned off.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sicconi and Haley, to add the additional features of carrying out the one or more remedial actions based on the determined at least one driver inattention level, wherein, when at least one of the one or more remedial actions is carried out, functionality of an in-vehicle entertainment application is disabled or restricted, as taught by Jiang. The motivation for doing so would be to reduce the risk of a crash, as recognized by Jiang (see page 1, second full paragraph). 
These conclusions of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 16, Sicconi, Haley, and Jiang teach the method of claim 14. Sicconi further teaches:
A method wherein 
the one or more driver attention sensors includes a camera that is configured as the eye-tracking (see Sicconi, Fig. 5, for the “Near-IR Camera” that tracks “Eye-gaze direction”. See Fig. 10 and paragraph 0063 for a “driver attention modeling unit 1015 that analyzes features 1008 (e.g. closed eyes, yawning, eyes pointed away from road) extracted from video feed from a driver facing camera 1001.”).

Regarding claim 17, Sicconi, Haley, and Jiang teach the method of claim 14. Sicconi further teaches:
A method wherein the method further comprises: 
generating a driver attention report based on the driver attention metrics and presenting the driver attention report to one or more vehicle users, wherein the driver attention report, when provided, displays driver attention information that is based on the driver inattention metrics (see paragraph 0068 for data-driven “driving performance reports”).

Regarding claim 19, Sicconi teaches 
A vehicle driver attention monitoring system for a vehicle, comprising: 
one or more driver inattention sensors that are installed on the vehicle, comprising an eye-tracking sensor (see Sicconi, Fig. 5, for the “Near-IR Camera” that tracks “Eye-gaze direction”. See Fig. 10 and paragraph 0063 for a driver facing camera 1001 that tracks eye movement); 5Docket No. P047663-US-NP 
an onboard computer having a processor (see page 15, right column for using an “8-core processor); 
memory that is communicatively coupled to the processor of the onboard computer, wherein the memory stores computer instructions (see Fig. 3 for a “multicore computation planner.” This is the “architecture and algorithms” on the “stand-alone smartphone app” as taught on page 16.); and 
one or more vehicle-user interfaces for providing visual and/or audio output to a local vehicle user (see Sicconi, paragraph 0064 for generating various alerts if the inattention level is insufficient.)
wherein the computer instructions, when executed by the processor, cause the vehicle driver attention monitoring system to: 
obtain driver attention sensor data from the one or more driver attention sensors, comprising tracking eye movement of the vehicle driver's eyes to determine whether the vehicle driver's eyes are focused on a road in front of the vehicle (see Sicconi, Fig. 5, for the “Near-IR Camera” that tracks “Eye-gaze direction”. See also paragraph 0116 for using thresholds for “times for eyes taking away from watching the road” to determine a model for decision making in the system. See Fig. 10 and paragraph 0063 for a “driver attention modeling unit 1015 that analyzes features 1008 (e.g. closed eyes, yawning, eyes pointed away from road) extracted from video feed from a driver facing camera 1001.”); 
detect driver inattention events based on the obtained driver attention sensor data, comprising driver inattention events demarcated by driver inattention start events and driver inattention end events, wherein the driver inattention start events comprise determining the driver's eyes are directed away from the road in front of the vehicle based upon the tracked see Sicconi, paragraph 0068 for “Inattention events-triggered data is recorded in a Driving Data Record, and analyzed over a time series to produce statistics in form of a Driver Risk Profile 1033.” See also paragraph 0116 for using thresholds for “times for eyes taking away from watching the road” to determine a model for decision making in the system.); 
determine driver inattention metrics based on the driver attention sensor data and in response to the detected driver inattention events (see Sicconi, paragraph 0064 for various inattention levels); 
based on the determined at least one driver inattention level, determine one or more remedial actions to be carried out; and 
carry out the one or more remedial actions, wherein, when at least one of the one or more remedial actions is carried out, in-vehicle entertainment that is provided by the one or more vehicle-user interfaces of the vehicle is restricted or prevented (see Sicconi, paragraph 0064 for generating various alerts if the inattention level is insufficient.).
Yet Sicconi does not further teach: 
A vehicle driver attention monitoring system for a vehicle, comprising: 
wherein the computer instructions, when executed by the processor, cause the vehicle driver attention monitoring system to: 
determine driver inattention metrics based on the driver attention sensor data and in response to the detected driver inattention events, the driver inattention metrics comprising an average length of the detected driver inattention events; and
wherein the computer instructions, when executed by the processor, cause the vehicle driver attention monitoring system to: 
carry out the one or more remedial actions, wherein, when at least one of the one or more remedial actions is carried out, in-vehicle entertainment that is provided by the one or more vehicle-user interfaces of the vehicle is restricted or prevented.
However, Haley teaches:
A vehicle driver attention monitoring system for a vehicle, comprising: 
wherein the computer instructions, when executed by the processor, cause the vehicle driver attention monitoring system to: 
determine driver inattention metrics based on the driver attention sensor data and in response to the detected driver inattention events, the driver inattention metrics comprising an average length of the detected driver inattention events (see Haley, paragraph 0058);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sicconi, to add the additional features of determining driver inattention metrics based on the obtained driver attention sensor data and in response to the detected driver inattention events, the driver inattention metrics comprising an average length of the driver inattention see paragraph 0004). 
Yet Sicconi and Haley do not appear to further teach:
wherein the computer instructions, when executed by the processor, cause the vehicle driver attention monitoring system to: 
carry out the one or more remedial actions, wherein, when at least one of the one or more remedial actions is carried out, in-vehicle entertainment that is provided by the one or more vehicle-user interfaces of the vehicle is restricted or prevented.
However, Jiang teaches:
A vehicle driver attention monitoring system for a vehicle, comprising: 
wherein the computer instructions, when executed by the processor, cause the vehicle driver attention monitoring system to: 
carry out the one or more remedial actions, wherein, when at least one of the one or more remedial actions is carried out, in-vehicle entertainment that is provided by the one or more vehicle-user interfaces of the vehicle is restricted or prevented (see Jiang, page 3 for a “processing unit 116” coupled to a camera. See page 7, first full paragraph, for a system that uses a camera attached to a processor that tracks the “gaze or the head posse of the driver…to determine the distraction level…When the processing unit 116 determines that the driver is distracted or tired, the display device 112 displays a warning sign on the screen or the infotainment system is turned off.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sicconi and Haley, to add the additional features of a system wherein the computer instructions, when executed by the processor, cause the vehicle driver attention monitoring system to: carry out the one or more remedial actions, wherein, when at least one of the one or more remedial actions is carried out, in-vehicle entertainment that is provided by the one or more vehicle-user interfaces of the vehicle is restricted or prevented, as taught by Jiang. The motivation for doing so would be to reduce the risk of a crash, as recognized by Jiang (see page 1, second full paragraph). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 20, Sicconi, Haley, and teach the method of claim 17. 
Sicconi further teaches:
A vehicle driver attention monitoring system, wherein 
the onboard computer is an external object calculation module (EOCM) (see Fig. 10 item 1004, a “road facing camera,” interfaced with item 1011, which is a “feature extraction” device.).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sicconi, in view of Haley, in further view of Jiang, in further view of Taylor (US2018/0174457 A1). 

Regarding claim 9, Sicconi, Haley, and Jiang teach the method of claim 1. 
Yet Sicconi and Haley do not appear to explicitly further teach:
A method wherein:
the one or more remedial actions, when carried out, results in turning down or restricting audio volume produced as a result of an in-vehicle entertainment application.
However, Jiang teaches:
A method wherein:
the one or more remedial actions, when carried out, results in turning down or restricting…an in-vehicle entertainment application (see Jiang, page 7, first full paragraph, for a system that “determines that the driver is distracted or tired” and as a response the “infotainment system is turned off.” This restricts the audio of the in-vehicle entertainment application.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sicconi, Haley, and Jiang, to add the additional features of the one or more remedial actions, when carried out, results in turning down or restricting…an in-vehicle entertainment application, as taught by Jiang. The motivation for doing so would be to reduce the risk of a crash, as recognized by Jiang (see page 1, second full paragraph). 

Yet Sicconi, Haley, and Jiang do not further teach everything else in claim 9.
Yet Taylor teaches:
A method wherein:
the one or more remedial actions, when carried out, results in turning down or restricting audio volume produced as a result of an in-vehicle entertainment application (see Taylor paragraph 0005 for a system that turns down the audio volume of a vehicle “to increase alertness of the driver.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sicconi, Haley, and Jiang, to add the additional features of the one or more remedial actions, when carried out, results in turning down or restricting audio volume produced as a result of an in-vehicle increase safety while driving, as taught by Taylor. The motivation for doing so would be to improve safety by increasing driver alertness, as recognized by Taylor (see paragraph 0001 and 0005). 
These conclusions of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.




Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sicconi, in view of Haley, in further view of Jiang, in further view of Farhan et al. (US2012/0268235 A1).

Regarding claim 10, Sicconi, Haley, and Jiang teach the method of claim 1. 
Yet Sicconi, Haley, and Jiang do not further teach:
A method wherein 
the one or more remedial actions, when carried out, results in disabling or otherwise preventing use of an in-vehicle entertainment application for a predetermined amount of time.  
However, Farhan teaches:
A method wherein 
the one or more remedial actions, when carried out, results in disabling or otherwise preventing use of an in-vehicle entertainment application for a predetermined amount of time (see the abstract for a method involving restricting in-vehicle devices when a driver is distracted. See paragraph 0116 for a teaching that “a time delay may be imposed on the removal of restrictions.” When the conditions allow the removal of restrictions, the method allows the restrictions to be removed after a time delay.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sicconi, Haley, and Jiang, to add the additional features of a method wherein the one or more remedial actions, when carried out, results in disabling or otherwise preventing use of an in-see paragraph 0004). 
This conclusions of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sicconi, in view of Haley, in further view of Jiang, in further view of O’Neil (GB 2562470 A). 

Regarding claim 11, Sicconi, Haley, and Jiang teach the method of claim 1. 
Yet Sicconi, Haley, and Jiang do not further teach:
A method wherein:
the one or more remedial actions, when carried out, results in restricting use of the in-vehicle entertainment application until a next key cycle.  
However, O’Neil teaches 
A method wherein:
the one or more remedial actions, when carried out, results in restricting use of the in-vehicle entertainment application until a next key cycle (see O’Neil, Fig. 2, block 170 and 190 and page 11, line 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sicconi, Haley, see page 1, lines 20-24). 
This conclusions of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sicconi, in view of Haley, in further view of Jiang, in further view of Hiei et al. (US2018/0118219 A1).

Regarding claim 18, Sicconi, Haley, and teach the method of claim 17. 
Yet Sicconi, Haley, and Jiang do not further teach:
A method wherein the method further comprises: 
sending the driver attention report to a handheld wireless device, wherein the handheld wireless device is configured to display the driver attention report on an electronic display of the handheld wireless device.  
However, Hiei teaches:
A method wherein the method further comprises: 
sending the driver attention report to a handheld wireless device, wherein the handheld wireless device is configured to display the driver attention report on an electronic display of the handheld wireless device (see Hiei paragraph 0054 for a feedback report regarding distracting driving being sent to a smart phone).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Sicconi, Haley, and Jiang to add the additional features of a method wherein the method further comprises: sending the driver attention report to a handheld wireless device, wherein the handheld wireless device is configured to display the driver attention report on an electronic display of the handheld wireless device, as taught by Hiei. The motivation for doing so would be to “help the driver identify” distractions, as recognized by Hiei (see paragraph 0053). Furthermore, a motivation would be to allow a user to easily read the report. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng et al. (US2014/0019167 A1) teaches in at least paragraph 0050 an “average percentage of time during which a driver’s eyes…are at a dangerous and safe viewing locations.”. 
Tanaka et al. (US2019/0147274 A1) teaches in at least paragraph 0080 determining an average time a driver is looking at the road. 

Chen et al. (US20200114924 A1) teaches determining an average amount of time a distraction and inattention exists.
Kuehnle et al. (US Pat. No. 10,572,745) Teaches that head vector is basically eye gaze direction, and average. Kuehnle can dovetail with You et al. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665